DETAILED ACTION
This Office Action incorporates Examiner's Statement of Reasons for Allowance. 

With regard to the expedited amendment filed 01/04/2022, Claims 1, 10 and 19 are amended. Claims 3 and 12 are cancelled. Claims 21 and 22 are newly added. Claims 1-2, 4-11 and 13-22 are pending. No new matter has been added. 
Drawings are corrected. 


With respect to the amendment filed on 01/04/2022, see pages 5-6, the Applicant's arguments are persuasive with regard to the rejections of Claims in view of amendments. Therefore, the rejection of Claims are withdrawn. With further search and considerations, Claims 1-2, 4-11 and 13-22 are allowed. 










Examiner’s Statement of Reasons for Allowance
The following is an examiner's statement of reasons for allowance: 

Claims 1-2, 4-11 and 13-22 are allowed. 
Independent Claims 1, 10 and 19 respectively recite the limitations of: performing feature extraction on a to-be-processed image to obtain a first feature map of the to-be-processed image; performing target region prediction on the first feature map to determine a first region where a target is located in the first feature map, wherein the performing target region prediction on the first feature map to determine the first region where the target is located in the first feature map further comprises: performing center point feature extraction on the first feature map to obtain a second feature map; determining at least one region center point from a plurality of feature points of the second feature map, wherein the region center point comprises a feature point having a feature value greater than or equal to a first threshold; determining a scale of the first region corresponding to each region center point according to a channel number corresponding to the each region center point in the at least one region center point; and determining each first region respectively according to a position of the each region center point and the scale of the first region corresponding to the each region center point; and performing key point detection on the first feature map according to the first region to determine target key point information of the to-be-processed image.
These features in combination with the other limitations of the claims are neither disclosed nor suggested by the cited prior arts of record. 

The closest prior art reference Elkhamy et al. in paragraph [0053] discloses the outputs of the classification score generator 323, and the bounding box regression generator 340 may be coupled to the Rol pooler 350, which may pool or group regions of interest. In one embodiment, the Rol Pooler 350 may extract the features contained in each bounding box. The output of the alignment parameter regression network 330 and the output of the Rol pooler 350 are coupled to the affine transformation network 360. In one embodiment, the affine transformation network 360 may perform alignment on feature maps instead on the original input image. For example, the affine transformation 360 may perform the appropriate transformation (scale, rotation etc.) for the features in each bounding box. 

However, Elkhamy et al., even if combined, fail to teach or suggest performing feature extraction on a to-be-processed image to obtain a first feature map of the to-be-processed image; performing target region prediction on the first feature map to determine a first region where a target is located in the first feature map, wherein the performing target region prediction on the first feature map to determine the first region where the target is located in the first feature map further comprises: performing center point feature extraction on the first feature map to obtain a second feature map; determining at least one region center point from a plurality of feature points of the second feature map, wherein the region center point comprises a feature point having a feature value greater than or equal to a first threshold; determining a scale of the first region corresponding to each region center point according to a channel number corresponding to the each region center point in the at least one region center point; and determining each first region respectively according to a position of the each region center point and the scale of the first region corresponding to the each region center point; and performing key point detection on the first feature map according to the first region to determine target key point information of the to-be-processed image, as required by claims 1, 10 and 19. Indeed, these references are silent about any such determination of region based on feature maps in threshold ranges of its centre points compared to scale and feature maps. The remaining cited art of record does not cure this deficiency. Accordingly, claims 1, 10 and 19 are allowed. Claims 2 and 4-9 are allowed by virtue of their dependency on claim 1. Claims 11 and 13-18 are allowed by virtue of their dependency on claim 10. Claims 20-22 are allowed by virtue of their dependency on claim 19.

“Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10007841 B2
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872. The examiner can normally be reached M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Pinalben Patel/Examiner, Art Unit 2661